                                                                                                                             NOW ONLY
                   Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 1 of 10                                      $15 for one year




                                                    How To Easily Clean
                                                    Earwax
                                                    Earwax can cause hearing loss and
                                                    memory loss. Try this simple x to
        Q-Grips.com
                                                    remove earwax.



                                                               DRINKS



    Aeronaut Brewing Founder’s New FAB Beer Project Is
       Making “Beer for the Sake of Art and Activism”
The new contract-brewed company launches its "Baby Dictators" can series, featuring anti-Trump protest art, at a party
                                                 in Dorchester.


                                       by JACQUELINE CAIN            ·   12/30/2019, 1:32 p.m.




                   Devoted foodies and restaurant newbies love The Feed. Sign-up now for our twice weekly newsletter.

EMAIL ADDRESS                                                                                                    SUBSCRIBE
X


                             Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 2 of 10




    FAB Beer Project artistic director Zsuzsanna Szegedi holds up a can of Squid Pro Quo IPA, with a colorful label designed by Andy Jacob. / Todd Mazer Photography


The unorthodoxy of the Donald Trump presidency has led to a lot of historic moments over the past few years, but it was a relatively
minor incident this past fall that resonated with Ben Holmes—and which has set the course for the Aeronaut Brewing Company
cofounder’s new effort, FAB Beer. One day, Holmes was in a Cape Cod studio with Massachusetts artists Adam O’Day and Andy Jacob,
working on labels for some new brews for Aeronaut. Then he heard the news that a pro-Trump supporter popped a “baby Trump”
balloon that was set up to protest the president’s visit to Alabama. The creative collaborators decided then and there to “make a
statement about hate and destruction not being an effective way to send a political message,” Holmes says, using their preferred
communication tools: Beer, and art.

And so, FAB Beer was born. A collection of beers that Holmes is creating “for the sake of art and activism,” FAB stands for
“fermentation arts brasserie,” and its beer portfolio will encompass “a collection of projects that will involve art, music, and activism.”
The brews are designed by Holmes, brewed at Dorchester Brewing Company, and being distributed by Craft Collective around
Massachusetts, Maine, and Rhode Island. Holmes hopes FAB will have its own brewery and taproom someday soon—but you can also
get a taste when his team bring the first two beers, along with interactive, 3D-printed art, to a big New Year’s Eve party on Tuesday,
Dec. 31 at Dorchester Brewing Company.

                                                                                 ADVERTISING
X

                                 What
                                 Which
                                 Do  you
                                       isofrecall
                                           your
                                             the opinion
                            Case 1:20-cv-10072-WGYfollowing
                                                   seeing of
                                                          anbrands
                                                             ALL
                                                              ad for
                                                                  - Accor
                                                           Document  have
                                                                     the
                                                                       4-3brand
                                                                           you
                                                                           Live heard
                                                                                 Limitless
                                                                                 ALL
                                                                             Filed    - of
                                                                                        Accor
                                                                                   01/15/20? ?(tick
                                                                                                  Live
                                                                                                    all 3 of 10
                                                                                                 Page

      S P O N SORED CONT E N T

          The New Non-Surgical Procedure That Helps You Lose Weight and Keep It Off



These debut beers are part of FAB’s first mission-oriented series: the “Baby Dictators Project,” a response to that aforementioned
popping incident. Featuring exclusive can art depicting oppressive leaders as infants, the Baby Dictator beers have backstories that
reimagine “better childhoods” for global tyrants, Holmes explains. “We’re taking a weird, positive spin on protest art,” he says, laughing
a little. “Wouldn’t it be good if people were supported better as babies so we didn’t have to deal with them later in life?”

The first two FAB beer brands are both IPAs: Squid Pro Quo, with a label design by Jacob; and Balloon Factory, featuring art by O’Day.
Both labels center on Trump, as they were conceptualized that day of the protest pop. FAB plans to invest profits from the beers to fund
the creation of new protest balloons that can be sent to future rallies.




    Dorchester Brewing Co. head brewer Todd Charbonneau and FAB Beer artistic director Zsuzsanna Szegedi at DBCo. / Todd Mazer Photography
X


                            Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 4 of 10




    Dorchester Brewing Co. head brewer Todd Charbonneau, FAB Beer founder Ben Holmes, and Dorchester Brewing Co. operations director Jim O’Neil pose with Squid Pro
    Quo beer and art at DBCo. / Todd Mazer Photography
X
    Todd Mazer Photography

                             Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 5 of 10
“The idea was to create a brewery to commission a hundred ‘baby Trump’ balloons, each by a different artist, to replace the one which
was destroyed many times over,” Holmes says. “We’re on a mission to brew beers which are created for the central purpose of
supporting the arts and encouraging activist change.”

“We’re going to build a new balloon—we’re actually going to build quite a few of them, and they’re going to be at every rally that we can
get them to in 2020. The idea that we could build a brewery that would do that was the was the driving concept for this,” Holmes says,
and it’s just the beginning.

Future Baby Dictators beers will riff on tyrants around the world, with design and labels created by a diverse group of artists, Holmes
says. Hungarian-born artist and activist Zsuzsanna Szegedi has joined Holmes as FAB Beer’s artistic director; along with leading the
fledgling company’s artistic vision, she’s also creating the first international Baby Dictator balloon concept, featuring Hungarian prime
minister Viktor Orbán. At the party at Dorchester Brewing Company, FAB collaborators will be printing 3D models of the Squid Pro
Quo and Balloon Factory can art, and artist Joey Mars will also be on site, live-painting new art for a future Baby Dictators brew.

Holmes, meanwhile, recently abdicated his role as CEO of Aeronaut Brewing Company, which he cofounded in 2014 with Ronn
Friedlander and Daniel Rassi. He still has an ownership stake in the company, but he’s no longer involved in its operations, he says.
Now, Holmes is focused on FAB Beer, and finishing his computer science PhD at MIT. Holmes is part of David Gifford’s lab at the
institute, and his PhD research is focused on artificial intelligence and machine learning.

“I feel like the two things are happening in the world right now: Technology and artificial intelligence are changing the world, and
dictators are rising all over the place,” Holmes says. With the Baby Dictators project, and the 3D-printed protest balloons the FAB crew
will create on New Year’s Eve, his research and his beer company intersect, he says.

“We’re on a mission to brew beers which are created for the central purpose of supporting the arts and encouraging activist change,”
Holmes says. And it all began with a single balloon popping: “I was like, ‘I’m starting a brewery. We’re going to fix this. We’re going to
build a new balloon—we’re actually going to build quite a few of them, and they’re going to be at every rally that we can get them to in
2020.’ The idea that we could build a brewery that would do that was the driving concept for this,” Holmes says, and it’s just the
beginning.

Holmes is currently exploring potential locations in Somerville, he shares, and he hopes to open a brick-and-mortar presence for FAB
Beer within a couple years. For now, stay in touch with FAB at fab.beer.

FAB Beer Baby Dictators balloon art is happening from 8 p.m.-midnight during Dorchester Brewing Company’s New Year’s Eve
party at 1250 Massachusetts Ave., Dorchester.
X


                              Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 6 of 10




     Todd Mazer Photography


Read More About:
    Beer




                                                           Jacqueline Cain
                                                   Deputy Food Editor at Boston Magazine
                                                           jcain@bostonmagazine.com




                                                         You Might Also Like




           Top 10 New Restaurants in Boston 2018
X


                                Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 7 of 10




    Looking for a private school in
        Boston? Let us help.




         SPONSOR CONTENT
     How Weight-Loss Surgery
    Helped Give This Patient the
    Confidence to Complete the
         Boston Marathon




    Looking for a private school in
        Boston? Let us help.




    Here’s Where to Watch the Patriots Super Bowl Victory
                           Parade




      Nine Must-Eat February Dining Events in Boston
X


                               Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 8 of 10
    SPONSOR CONTENT




     This Crossover Has It All: An In-Depth Guide to the
                           2020...
                          by Mazda




    SPONSOR CONTENT




             How to Scale Automation Using AI
                         by Deloitte




                                                                 TRENDING
1 Here Are the 15 Places to Find the Best Ramen in Boston

2 15 Best North End Restaurants in Boston

3 The 20 Places to Find the Best Brunch in Boston

4 Debevino Winery Opens in Walpole Near Gillette Stadium

5 What to Eat (and Drink) This Weekend in Boston

6 The Christopher Kimball and America's Test Kitchen Lawsuit Is Over

7 A Medford Pub Opens With Detroit-Style Pizza, Plus More Dining News

        S P O N SORED CONT E N T

     The New Non-Surgical Procedure That Helps You Lose Weight and Keep It Off
X


    Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 9 of 10




                            IN THIS SECTION
X


                            Case 1:20-cv-10072-WGY Document 4-3 Filed 01/15/20 Page 10 of 10




About                                       Contact                        Masthead
Magazine                                    Subscribe                      Advertise
Customer Service                            Careers                        Privacy Policy




2020 © Metro Corp. All Rights Reserved.
